Citation Nr: 1446880	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for asthma.

2.  Entitlement to an initial compensable evaluation for pes planus.

3.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from June 1988 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ).  She was also afforded a hearing before RO personnel in January 2010.  Transcripts of these proceedings are of record.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the record maintained in the Veterans Benefits Management System (VBMS).

The Board notes that in July 2012 the Veteran raised the issue of entitlement to service connection for gastoparesis secondary to acid reflex and requested reconsideration of an April 2012 rating decision denying service connection for sinus tachycardia, but that these matters have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to increased disability ratings for asthma and pes planus as well as entitlement to service connection for sleep apnea must be remanded for additional evidentiary development.

At the July 2014 Board hearing, the Veteran testified that she has received treatment for her asthma and sleep apnea disabilities at Fort Lee as well as from other ENT providers.  Also, she testified that she currently receives treatment from a podiatrist for her pes planus.  She submitted evidence that was to be uploaded into her electronic file.  While 25 pages of records were uploaded in the month following the hearing, it is not date stamped or otherwise marked to show whether this was the evidence received at the hearing.  The most recent treatment for her asthma and sleep apnea associated with the claims folder is dated in 2011, and the most recent treatment for her feet is dated in 2010.  In light of the foregoing, the Board finds that an attempt should be made to identify and associate all outstanding records pertaining to the Veteran's sleep apnea, asthma, and pes planus with her claims folder.

Furthermore, with regard to the Veteran's asthma and pes planus, she was last afforded a VA examination for these disabilities in April 2008.  At the July 2014 Board hearing, she testified that her asthma causes chest tightness and coughing which requires oral corticosteroids, and that her pes planus causes tenderness and pain in her feet.  Therefore, based on the lay evidence as well as continued medical treatment for these disabilities indicating a worsening of symptoms, the Board finds that new examinations to determine the current severity of these disabilities is warranted.

With respect to the Veteran's sleep apnea, the Board notes that a February 1997 service report of medical history documents her complaints of shortness of breath.  Also, she complained of loud snoring in August 2000 and was diagnosed with allergic rhinitis with possible polyp at that time.  In April 2001, she was treated for snoring, and at that time a sleep study revealed a diagnosis of rule out sleep apnea.  In April 2002, she underwent a tonsillectomy, uvulopalatopharyngoplasty, and bilateral inferior turbinate outfracture and reduction.  A postoperative diagnosis of nasal congestion and snoring was noted.  The Veteran's medical treatment records during her periods of service are otherwise absent complaints of or treatment for sleep apnea or symptoms associated therewith.  

The Veteran was afforded a VA examination for her sleep apnea in August 2011.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with sleep apnea.  The examiner thereafter noted the Veteran's complaints of difficulty breathing and snoring while on active duty as well as the uvulopalatopharyngoplasty.  However, because the examiner could not identify any postservice sleep study done until August 2011 which was positive for sleep apnea, in the absence of "better documentation," the examiner could not connect the Veteran's in-service sleeping problems to her current sleep apnea without speculation.  Crucially, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered by the August 2011 VA examiner with regard to whether the Veteran's sleep apnea is related to her military service is inadequate for evaluation purposes.  Moreover, there is no other medical opinion associated with the Veteran's claims folder that indicates whether her sleep apnea is related to military service.  In light of the foregoing, the Board finds that a medical opinion should be obtained for such.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Winston-Salem Regional Office has uploaded the evidence that the Veteran submitted at her July 2014 Travel Board hearing, which she indicated included current treatment.
 
2. Contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claims remanded herein.  Of particular interest are ENT and podiatry records as well as treatment records from Fort Lee identified by the Veteran at the July 2014 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. After any available records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of her service-connected asthma.  The examiner should review the claims file.  All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail. 

Findings should specifically include readings for FEV-1 and FEV-1/FVC.  The examiner must state whether the Veteran requires use of systemic (oral or parenteral) corticosteroids, high dose of systemic corticosteroids, or immuno-suppressive medications; and if so, the frequency (intermittent or daily) of such use. 

The examiner must also indicate whether the Veteran has monthly visits to a physician for required care of exacerbations, or has more than one asthma attack per week with episodes of respiratory failure. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of her current sleep apnea.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to her active military service, to include her complaints of snoring and difficulty breathing noted in February 1997, August 2000, April 2001, and April 2002.  See also, BVA hearing testimony (in Virtual VA), pages 2-7.

The examiner should indicate in his/her report that the claims file was reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Schedule the Veteran for a VA foot examination to determine the current nature and severity of the Veteran's service-connected pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should indicate whether the Veteran's pes planus is manifested by marked deformity and/or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo achillis on manipulation.  The examiner should also indicate whether or not the disorder is improved by orthopedic shoes or appliances. 

The examiner should indicate in his/her report that the claims file was reviewed.  A complete rationale for any opinion expressed shall be provided.  The report of the examination should be associated with the Veteran's VA claims folder.

6. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



